CONSULTING SERVICES AGREEMENT This Consulting Services Agreement (“Agreement”), dated February , 2008, is made by and between Bill Bates (“Consultant”), and SARS Corporation, a Nevada corporation (“Company”).Collectively referred to herein as the “Parties.” WHEREAS, Consultant has extensive background in the area of business development; WHEREAS, Consultant desires to be engaged by Company to provide consulting services to Company subject to the conditions set forth herein; WHEREAS, Company is a publicly held corporation with its common stock shares trading on the Over the Counter Bulletin Board under the ticker symbol SARO and desires to further develop its business; and WHEREAS, Company desires to engage Consultant to provide the Services, as defined below, in his area of knowledge and expertise on the terms and subject to the conditions set forth herein. NOW, THEREFORE, in consideration for those services, Consultant provides to Company, the Parties agree as follows: 1.Services of Consultant Consultant agrees to perform for Company the Services, defined below, during the Term, also defined below, of this Agreement, upon such terms and to the extent the Parties agree from time to time.The nature of the Services to be provided shall include, but are not limited to, (i) business development and strategic advice, (ii) investor relations and (iii) any other services as mutually agreed upon by the Parties (collectively referred to herein as the “Services”). 2.Consideration (a)Consideration for Services Company agrees to pay Consultant, as Consultant’s fee and as consideration for the Services, one hundred fifty thousand (150,000) shares of common stock of the Company, to be registered on Form S-8 with the Securities and Exchange Commission (the “Shares”).The Shares, when issued, sold and delivered shall be duly and validly issued, fully paid and nonassessable shares of the Company. (b)Expenses The Parties agree that the Company will be responsible for paying any reasonable out of pocket expenses incurred by the Consultant in the performance of the Services (the “Expenses”).The Expenses shall be mutually agreed upon by the Parties before they are incurred by Consultant. (c)Payment All compensation payable to Consultant hereunder shall be subject to the Company’s rules and regulations, and shall also be subject to all applicable State and federal employment law(s); it being understood that Consultant shall be responsible for the payment of all taxes resulting from a determination that any portion of the compensation and/or benefits paid/received hereunder is a taxable event to Consultant; it being further understood that Consultant shall hold the Company harmless from any governmental claim(s) for Consultant’s personal tax liabilities, including interest or penalties, arising from any failure by Consultant to pay his individual taxes when due. 3.Confidentiality Each party agrees that during the course of this Agreement, information that is confidential or of a proprietary nature may be disclosed to the other party, including, but not limited to, product and business plans, software, technical processes and formulas, source codes, product designs, sales, costs and other unpublished financial information, advertising revenues, usage rates, advertising relationships, projections, and marketing data (“Confidential Information”). Confidential Information shall not include information that the receiving party can demonstrate (a) is, as of the time of its disclosure, or thereafter becomes part of the public domain through a source other than the receiving party, (b) was known to the receiving party as of the time of its disclosure, (c) is independently developed by the receiving party, or (d) is subsequently learned from a third party not under a confidentiality obligation to the providing party.Confidential Information need not be marked as confidential at the time of disclosure to receive “Confidential Information” protection as required herein, rather all information disclosed that, given the nature of the information or the circumstances surrounding its disclosure reasonably should be considered as confidential, shall receive “Confidential Information” protection. 4.Non-Competition, Non-Solicitation. Consultant agrees that he shall not, during the term of this Agreement and for one (1)year subsequent thereto, without both the disclosure to and the written approval of the Board of Directors of the Company, directly or indirectly, engage or be interested in (whether as a principal, lender, employee, officer, director, partner, venturer, consultant or otherwise) any business(es) that is competitive with the business being conducted by the Company through the termination date, without the express written approval of the Board of Directors. Consultant agrees that he will not, without the prior written consent of the Company’s Board of Directors, for a period of one (1) year after the termination date, directly or indirectly disturb, entice, or in any other manner persuade, any employee(s), consultant(s), reseller or partner of the Company to discontinue that person’s or firm’s relationship with the Company if the employee(s) and/or consultant(s) were employed by or the reseller or partner was engaged with the Company at any time during the one (1) year period after the termination date. 5.Indemnification (a)Company Company agrees to indemnify, defend, and shall hold harmless Consultant and/or its agents, and to defend any action brought against said Parties with respect to any claim, demand, cause of action, debt or liability, including reasonable attorneys' fees to the extent that such action is based upon a claim that: (i) is true, (ii) would constitute a breach of any of Company's representations, warranties, or agreements hereunder, or (iii) arises out of the negligence or willful misconduct of Company. (b)Consultant Consultant agrees to indemnify, defend, and shall hold harmless Company, its directors, employees and agents, and defend any action brought against same with respect to any claim, demand, cause of action, debt or liability, including reasonable attorneys' fees, to the extent that such an action arises out of the gross negligence or willful misconduct of Consultant. (c)Notice In claiming any indemnification hereunder, the indemnified party shall promptly provide the indemnifying party with written notice of any claim, which the indemnified party believes falls within the scope of the foregoing paragraphs.
